-7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1)A product and a process specially adapted for the manufacture of said product; or 
(2)A product and process of use of said product; or
(3)A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)A process and an apparatus or means specifically designed for carrying out the said process; or
(5)A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1, because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature shared between the species is the process of treating a malignant tumor comprising administering to a subject a modified virus derived from a wild-type or previously modified virus by codon-pair deoptimization. This shared technical feature is not a shared special technical feature for it does not provide a contribution over the prior art. The prior art, Wimmer et al. (US 2014/0356962 A1, published on Dec. 4, 2014. Submitted in IDS filed on June 2, 2020) teaches a method of treating a malignant tumor comprising administering a modified virus derived from a wild-type virus by substituting at least one genomic region of the wild-type with a codon-pair deoptimized region encoding a similar protein. See e.g. [0008, 0009 and 0017]. In the absence of a contribution over the prior art, the shared technical feature is not a shared special technical feature. 
Applicant is required to make the following species elections:
(I) One single embodiment of treatment method that either requires one administration of the modified virus (i.e. prime only) or a prime-boost regimen comprising both prime and boost administrations.
(II) Relevant to the above elected embodiment of treatment regimen, Applicant is required to elect one or one combination of modified viruses for each administration by how the modified virus(s) is/are derived, as specified in claims 1 and 2 (e.g. claims 1 and 2 recite 4 modification approaches). 
(III) If a prime-boost regimen is elected (e.g. claim 2), Applicant is required to elect one embodiment for the prime dose and the boost dose, in accordance to the above elected modified virus species in (II), that is either an attenuated virus produced by a method other than codon-pair deoptimization, or, one or one combination of modified virus(s) according to the election in (II).
(IV) One or cone combination of administration routes administration of each dose according to (II).
(V) One embodiment for the claimed method recited in claims 6 and 7, wherein a dose of attenuated/modified virus(s) is administered to a subject who either has cancer or does not have cancer (i.e., subject with cancer or without cancer). 
(VI) One or one combination of virus types (by recited family, genus or species/type), according to the election in (I), for the modified virus(s) to be administered in the prime only or prime-boost regimen (for e.g. claims 26-41, 45, 47, 49, 50 and 55); when relevant, Applicant must elect to the level of the recited virus species/type (e.g. poliovirus, influenza A virus, or Zika virus for the elected genus of enterovirus, orthomyxovirus or flavivirus).
(VII) One or one combination of tumor types (for e.g. claim 43).      
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648